               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOLENE SMITH,
       Plaintiff,                             NO. 3:19-CV-0546

              v.                              (JUDGE CAPUTO)
 AMERICAN CORADIUS
 INTERNATIONAL, LLC, et al.,
       Defendants.
                                    ORDER
      NOW, this 17th day of June, 2019, IT IS HEREBY ORDERED that the Motion
to Dismiss (Doc. 10) filed by Defendants American Coradius International, LLC and
LVNV Funding, LLC is DENIED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
